               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


SIERRA LAVONNE MCDONALD,                3:18-cv-01872-BR

          Plaintiff,                    OPINION AND ORDER

v.

DR. STEVE SHELTON, DR. ROBERT
SNIDER, VASHAMY BRADY, JOHN
DOES 1-10,

          Defendants.


KENNETH I. PATTERSON
405 W. Arlington Street
Gladstone, OR 97027
(503) 893-5381


          Attorney for Plaintiff

ELLEN ROSENBLUM
Attorney General
JESSICA B. SPOONER
Assistant Attorney General
Oregon Department of Justice
1515 S.W. Fifth Avenue
Suite 410
Portland, OR 97201
(971) 673-1880

          Attorneys for Defendants

1 - OPINION AND ORDER
BROWN, Senior Judge.

        This matter comes before the Court on Defendants' Motion

(#10) to Dismiss.       For the reasons that follow,   the Court DENIES

Defendants' Motion and GRANTS Plaintiff an extension of time to

June 3, 2019, to serve all Defendants properly.



                                 BACKGROUND

        On October 24, 2018, Plaintiff Sierra Lavonne McDonald, an

inmate at Coffee Creek Correctional Facility, filed a Complaint

in this Court in which she alleges Defendants Dr. Steve Shelton,

Dr. Robert Snider, Vashamy Brady, and John Does 1-10 failed to

administer Plaintiff's medication to treat her ulcerative colitis

and Crohn's disease from August 3, 2016, through October 24,

2016.     Plaintiff brings claims for    (1) violation of her Eighth

Amendment rights pursuant to 42 U.S.C. § 1983 and (2) violation

of Title II of the Americans with Disabilities Act        (ADA), 42

u.s.c.    § 12131.

        On February 15, 2019, Defendants filed a Motion to Dismiss

all of Plaintiff's claims on the grounds of "untimely and

improper service" pursuant to Federal Rule of Civil Procedure

4(e) and (m).        Plaintiff's Response to Defendants' Motion was due

March 1, 2019, but Plaintiff did not file a Response.

        On March 15, 2019, Defendants filed a Notice of Non-Filing

of Response and Request for Dismissal in which they noted


2 - OPINION AND ORDER
Plaintiff had not filed a Response to Defendants' Motion to

Dismiss, had not contacted defense counsel regarding an

extension, and had not filed a motion for extension of time with

the Court.

        Later on March 15, 2019, Plaintiff filed a Response to

Defendants' Motion to Dismiss, which stated in its entirety that

"Plaintiff Sierra McDonald, by and through her attorney Kenneth

Patterson, hereby objects to Defendants' Motion to Dismiss and

requests that this be set for oral arguments."

        On March 19, 2019, the Court entered an Order in which it

directed Plaintiff to show cause in writing not later than

April 2, 2019, why she failed to file a timely and substantive

response to Defendants' Motion to Dismiss and why the Court

should not grant Defendants' Motion to Dismiss.

        On April 2, 2019, Plaintiff filed a Memorandum in Opposition

to Motion to Dismiss in response to the Court's March 19, 2019,

Order.

        On April 3, 2019, the Court directed Defendants to file a

Response to Plaintiff's April 2, 2019, Memorandum no later than

April 17, 2019.     On April 4, 2019, Defendants filed a Response to

Plaintiff's April 2, 2019, Memorandum.

        The Court took this matter under advisement on April 17,

2019.




3 - OPINION AND ORDER
                             STANDARDS

     Federal Rule of Civil Procedure 4(e) provides the following

as to serving individuals:

          [A]n individual     . may be served in a judicial
          district of the United States by:

               (1) following state law for serving a summons
               in an action brought in courts of general
               jurisdiction in the state where the district
               court is located or where service is made; or

               (2) doing any of the following:

                    (A) delivering a copy of the summons and
                    of the complaint to the individual
                    personally;

                    (B) leaving a copy of each at the
                    individual's dwelling or usual place of
                    abode with someone of suitable age and
                    discretion who resides there; or

                    (C) delivering a copy of each to an
                    agent authorized by appointment or by
                    law to receive service of process.

Oregon Rule of Civil Procedure 7D(3) (a) provides the following

requirements for service on individuals:

          Service may be made upon specified defendants
              . by personal delivery .       . to the defendant
          or other person authorized by appointment of law
          to receive service of summons on behalf of such
          defendant.        Service may also be made upon an
          individual defendant or other person authorized to
          receive service .   . by a mailing made in
          accordance with paragraph D ( 2) ( d) of this rule
          provided the defendant or other person authorized
          to receive service signs a receipt for the
          certified, registered, or express mailing.

Oregon Rule of Civil Procedure 7D(2) (d) provides:



4 - OPINION AND ORDER
          When service by mail is required or allowed by
          this rule .   . service by mail shall be made by
          mailing true copies of the summons and the
          complaint to the defendant by first class mail and
          by any of the following:  certified, registered,
          or express mail with return receipt requested.
          For purposes of this section, "first class mail"
          does not include certified, registered, or express
          mail, return receipt requested, or any other form
          of mail that may delay or hinder actual delivery
          of mail to the addressee.

                                * * *
          For the purpose of computing any period of time
          provided by these rules or by statute, service by
          mail .   . shall be complete on the day the
          defendant, or other person authorized by
          appointment or law, signs a receipt for the
          mailing, or three days after the mailing if mailed
          to an address within the state .   . whichever
          first occurs.

Emphasis added.

     Federal Rule of Civil Procedure 4(m) requires plaintiffs to

serve defendants "within 90 days after the complaint is filed."

Rule 4(m) also provides when a plaintiff fails to serve a

defendant within 90 days, "the court .     . must dismiss the

action without prejudice against that defendant or order that

service be made within a specified time.   But if the plaintiff

shows good cause for the failure, the court must extend the time

for service for an appropriate period."



                           DISCUSSION

     As noted, Defendants move to dismiss this action on the

grounds that Plaintiff improperly and untimely served Defendants.

5 - OPINION AND ORDER
Specifically, it is undisputed that Plaintiff attempted to serve

the Summons and Complaint on Defendants only by mailing via

certified mail copies of the Summons and Complaint to the Oregon

Department of Justice.    The Oregon Department of Justice received

the Summons and Complaint on January 25, 2019, which is more than

90 days after Plaintiff filed her Complaint.

     Plaintiff acknowledges in her Response to Defendants' Motion

that her service on the Oregon Department of Justice was an

improper method of service for this action brought against

Defendants in their individual capacities.     Plaintiff also

acknowledges even if receipt by the Oregon Department of Justice

satisfied the requirements of Oregon Rule of Civil Procedure

70(2) (d), the service was untimely under that Rule because it

occurred more than 90 days after Plaintiff filed her Complaint.

Plaintiff, therefore, concedes Defendants were not properly

served within the time required under Federal Rule of Civil

Procedure 4(m).     Nevertheless, Plaintiff asks the Court not to

dismiss this matter because Plaintiff made a good-faith effort to

serve Defendants.

     In Plaintiff's April 2, 2019, Response to Defendants' Motion

Plaintiff explains:

          After filing the complaint, counsel promptly
          contacted Coffee Creek Correctional Facility about
          serving defendants.  Coffee Creek responded that
          Defendant Steve Shelton no longer worked at the
          facility, and that since Defendant Robert Snider
          did not appear to be on an email list they

6 - OPINION AND ORDER
          presumed that he longer worked there, but provided
          no further information.

          Counsel for Plaintiff had no experience tracking
          down defendants whose location was unknown, and
          Plaintiff lacked the resources to hire an
          investigator.  Counsel attempted to confer with
          other attorneys, but they were also not sure of
          how to properly locate such people aside from
          searching DMV databases, which did not lead to
          results that were clearly Defendants.  In
          mid-January counsel finally tried searching the
          Oregon Medical Board's website. Address and
          contact information for Defendant Snider was all
          connected to Coffee Creek, which had stated that
          Dr. Snider was no longer there.  Counsel was able
          to reach Dr. Shelton by phone, who stated that in
          his experience service was handled through the
          Department of Justice.  Counsel called the
          Department of Justice to inquire about where
          service should be sent to on January 24th, and
          sent the complaint and summonses via certified
          priority mail on the same day, mistakenly
          believing that the deadline for service was the
          25th•

Pl.'s Resp. at 2.   Plaintiff does not provide any explanation for

her failure to serve Defendant Vashamy Brady in a manner

permitted under Federal Rule of Civil Procedure 4.

    As noted, Federal Rule of Civil Procedure 4(m) requires

courts to extend the time for service when the plaintiff shows

"good cause" for the failure to serve the complaint timely.

See De Tie v. Orange Cty., 152 F.3d 1109, 1111 (9~ Cir. 1998)

(holding the court is required to extend the time for service

when the plaintiff shows good cause for failing to serve the

summons and complaint within the Rule 4(m) deadline).   See also

Zero Motorcycles, Inc. v. Nikola Motor Co., No. 17-cv-05370-MEJ,


7 - OPINION AND ORDER
2018 WL 1696867, at *2    (N.D. Cal. Apr. 6, 2018) (same).

     The Ninth Circuit has held "[a]t a minimum,     'good cause'

means excusable neglect."    Baudette v. Barnette, 923 F.2d 754,

756 (9 th Cir. 1991).   See also Lemoge v. United States, 587 F.3d

1188 n.3 (9ili Cir. 2009) ("Good cause to avoid dismissal may be

demonstrated by establishing, at minimum, excusable neglect.").

"[I]n order to bring the excuse to the level of good cause," the

Ninth Circuit has held

           a plaintiff may be required to show the following
           factors .       (a) the party to be served
           received actual notice of the lawsuit; (b) the
           defendant would suffer no prejudice; and (c)
           plaintiff would be severely prejudiced if his
           complaint were dismissed.

Oyama v. Sheehan   (In re Sheehan), 253 F.3d 507, 512 (9 th Cir.

2001) (quotation omitted).    See also Zero Motorcycles, 2018 WL

1696867, at *2 (same).    The Ninth Circuit has made clear,

however, that inadvertence of counsel, an attorney's ignorance of

the rules of service, and an attorney's failure to read the

applicable rules of civil procedure do not constitute excusable

neglect.   Seer e.g.r Townsel v. County of Contra Costa,     820 F.2d

319, 320 (9ili Cir. 1987) ("[The plaintiff] contends that he failed

to serve the defendants in a timely fashion because his counsel

was unaware of the existence of Rule 4(j) until after the 120 day

period had run.    We do not agree that [the plaintiff's]

attorney's ignorance of Rule 4(j) constitutes good cause for

untimely service."); Reynolds v. United States, 782 F.2d 837        (9 th

8 - OPINION AND ORDER
Cir. 1986) (The court declined to find excusable neglect in

serving the defendant when the plaintiff's attorney "argued

he failed to serve the United States Attorney because someone on

the Marine base told his secretary, in response to a telephone

inquiry, that the Judge Advocate General on the base could accept

service for the Commanding General."      The court found the

attorney's allegations of good faith "boiled down to the fact

that he had failed to read the Rules of Civil Procedure.");

Mumpower v.   England,   292 F. App'x 567, 568   (9 th Cir. 2008) ("The

district court did not abuse its discretion in the context of

this case in dismissing Mumpower's action without prejudice

because the circumstances did not compel the conclusion that his

attorney's admitted failure to review the Federal Rules of Civil

Procedure excused his failure to effect timely service.").

     Here Plaintiff's counsel states he "has minimal prior

experience in federal civil procedure," he was aware he did not

have experience finding unknown defendants, and he did not have

the resources to hire an investigator.      In addition, counsel

relied on the suggestion of Dr. Shelton, who is not an attorney,

that service "was handled by the Department of Justice."

Plaintiff then served the incorrect organization after the 90-day

deadline.     As noted, these factors do not establish excusable

neglect.

     As to the first of the additional factors,       it is unclear on


9 - OPINION AND ORDER
this record whether Defendants Snider and Brady have received

actual notice of this action.   Plaintiff's Response does not

provide any information as to counsel's attempts to serve

Defendant Vashamy or any information from which this Court could

infer Vashamy has any knowledge of this action.    Plaintiff

indicates in her Response that counsel was unable to find any

information about Defendant Snider, and it is not clear whether

Dr. Snider still works for the State of Oregon.    In addition,

Plaintiff, therefore, has not established Dr. Snider has any

actual knowledge of this action.   Plaintiff states in her

Response that her attorney spoke to Defendant Shelton about

service of this matter so it is possible that Dr. Shelton has

knowledge that Plaintiff intended to file this matter without

knowing the specifics of Plaintiff's claims.   Although the Court

can conclude on this record that Dr. Shelton may have some notice

of this matter, Plaintiff has not clearly established any of the

Defendants received actual knowledge of this matter.

     As to the second factor,   Defendants do not assert they would

suffer any prejudice if the Court declined to dismiss this

matter.

     As to the third factor, the Court finds Plaintiff would be

severely prejudiced if her Complaint was dismissed because, based

on her allegations in the Complaint, it appears Plaintiff filed

this action on the day before the limitations periods for


10 - OPINION AND ORDER
Plaintiff's claims would have run.    Thus, if the Court dismissed

Plaintiff's Complaint, she would be time-barred from bringing her

claims again.

     In summary, Plaintiff has not established all of the factors

that the Ninth Circuit requires in order for this Court to find

excusable neglect.   The Court, therefore, concludes Plaintiff has

not established good cause pursuant to Federal Rule of Civil

Procedure 4(m) for this Court to grant Plaintiff an extension of

time to effect service in this matter.

     Nevertheless, the Ninth Circuit has held Federal Rule of

Civil Procedure 4(m) "permits the district court to grant an

extension even in the absence of good cause."    Efaw v. Williams,

473 F.3d 1038, 1040 (9 th Cir. 2007) (emphasis in original) (citing

Mann v. Am. Airlines, 324 F.3d 1088, 1090 (9 th Cir. 2003)).    In

Efaw the Ninth Circuit explained:

          District courts have broad discretion to extend
          time for service under Rule 4(m).   In Henderson v.
          United States, 517 U.S. 654, 661 (1996), the
          Supreme Court stated that Rule 4's .    . period
          for service "operates not as an outer limit
          subject to reduction, but as an irreducible
          allowance." This court in Mann, 324 F.3d at
          1090-91, held that Rule 4(m) gave the district
          court discretion to extend time of service.   "On
          its face, Rule 4(m) does not tie the hands of the
          district court after the 120-day period has
          expired.  Rather, Rule 4(m) explicitly permits a
          district court to grant an extension of time to
          serve the complaint after that .    . period." Id.
          at 1090. However, no court has ruled that the
          discretion is limitless.  In making extension
          decisions under Rule 4(m) a district court may
          consider factors "like a statute of limitations

11 - OPINION AND ORDER
          bar, prejudice to the defendant, actual notice of
          a lawsuit, and eventual service." Troxell v.
          Fedders of N. Am., Inc., 160 F.3d 381, 383 (7 th
          Cir. 1998).

Efaw, 473 F.3d at 1041.

     As noted, Plaintiff's claims will be time-barred if the

Court dismisses this action and Defendants have not alleged they

would suffer any prejudice if the Court permitted Plaintiff more

time to serve Defendants properly.    On this record, therefore,

the Court exercises its "broad discretion" to extend the time for

Plaintiff to serve Defendants properly.

     Accordingly, the Court denies Defendants' Motion to Dismiss

and grants Plaintiff an extension of time to June 3, 2019, to

serve Defendants properly and to provide proof of such service in

the record.



                              CONCLUSION

     For these reasons, the Court DENIES Defendants' Motion (#10)

to Dismiss and GRANTS Plaintiff an extension of time to June 3,

2019, to serve all Defendants properly and to provide proof of

such service in the record.    The Court advises Plaintiff that

failure to serve Defendants properly within the time allowed by

the Court will result in dismissal of this matter without




12 - OPINION AND ORDER
prejudice.

     IT IS SO ORDERED.

     DATED this 30 th day of April, 2019.




                                United States Senior District Judge




13 - OPINION AND ORDER
